FILED
                            NOT FOR PUBLICATION
                                                                           APR 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RUZANNA ASHOT SARGSYAN,                          No. 13-72851

              Petitioner,                        Agency No. A099-589-992

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 8, 2016**
                               Pasadena, California

Before: SILVERMAN and GRABER, Circuit Judges, and DORSEY,*** District
Judge.

      Ruzanna Sargsyan, a native and citizen of Armenia, petitions for review of a

final order of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252 and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Jennifer A. Dorsey, District States District Judge for
the District of Nevada, sitting by designation.
review for substantial evidence. Shrestha v. Holder, 590 F.3d 1034, 1039, 1047-48

(9th Cir. 2010).

      Sargsyan’s inconsistent testimony about the alleged May 2004 assault and

subsequent hospitalization provides substantial evidence to support the adverse

credibility finding. See id. at 1046–47 (“Although inconsistencies no longer need

to go to the heart of the petitioner’s claim, when an inconsistency is at the heart of

the claim it doubtless is of great weight.”). Furthermore, substantial evidence

supports the finding that Sargsyan did not satisfactorily explain the inconsistencies.



      Nor does the remaining evidence in the record compel a finding that

Sargsyan more likely than not would be tortured by the government or with its

acquiescence if she returns to Armenia. See id. at 1048–49 (If the adverse

credibility determination is supported by substantial evidence, the remaining

documents in the record must compel a finding of eligibility for relief under the

Convention Against Torture).

      PETITION FOR REVIEW DENIED.




                                           2